OPINION
AMBRO, Circuit Judge.
For essentially the reasons set forth in Magistrate Judge Caiazza’s comprehensive and well-reasoned Report and Recommendation dated January 10, 2001, we affirm the District Court’s decision to dismiss Brunwasser’s class action for lack of standing.
We affirm the District Court’s decision to deny Brunwasser’s Rule 59(e) Motion because he failed to make the requisite showing. A judgment may be altered or amended if the party seeking reconsideration shows one of the following grounds: (1) an intervening change in the controlling law; (2) the availablility of new evidence not available when the court dismissed the case; or (3) the need to correct a clear error of law or fact or to prevent manifest injustice. Max’s Seafood Cafe v. Quinteros, 176 F.3d 669, 677 (3d Cir.1999). Because Brunwasser failed to demonstrate the existence of any of these grounds, the District Court correctly denied Brunwasser’s request.